 Inthe Matter ofCOPPER-CLADMALLEABLE RANGECOMPANY(MACOFOUNDRY&ENAMELSHOP),EMPLOYERandLOCALNo.10,INTER-NATIONALMOLDERS AND FOUNDRYWORKERSUNIONOFNORTHAMERICA,AFL,PETITIONERCase No. 14-R-1769.--Decided 'April 21, 1948Messrs. Charles H. Spoehrer and Arthur H. Stein,of St. Louis, Mo.,for the Employer.Messrs. Allen H. WhittingtonandCharles Biome,of St. Louis, Mo.,for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at St.Louis, Missouri, on January 7, 1948, before Harry G. Carlson, hearingofficer.'The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard 2 makes the following :FINDINGS OF FACT1.THE_ BUSINESS OF THE EMPLOYERCopper-Clad Malleable Range Company, a Nebraska corporation,has its office and place of business at St. Louis, Missouri, where it isengaged in the production of coal and combination coal-and-gas cook-ing ranges, tinder the name of Maco Foundry and Enameling Shop.The Employer also operates a sheet metal fabricating plant at St.Louis,Missouri.Maco Foundry and Enameling Shop is the onlyplant of the Employer involved in this proceeding.'At the hearing the petition and other formal papers weie amended to show the coirectname of the Employer.2Pursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, theNational Labor Relations Board has delegated its powers in connection with this case toa three-man panel consisting of the undersigned Board Members[Houston, Reynolds, andGray].77 N. L.It.B., No. 30.250 COPPER-CLAD MALLEABLE RANGE COMPANY,251During the year 1947, the Employer purchased raw materials,consisting of sheet metal and pig iron, amounting in value to morethan $500,000, approximately 75 percent of which was shipped to itsplant from points outside the State of Missouri.During the sameperiod, the Employer sold finished products, consisting of cookingranges and stove parts, valued in excess of $500,000, of which ap-proximately 90 percent was shipped to points outside the State ofMissouri.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTIONCONCERNINGREPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner seeks a unit of all employees at the Employer'sfoundry of the Maco Foundry and Enameling Shop, excluding main-tenance employees, all enamel shop employees, watchmen, truckdrivers, clerical employees, and supervisors.The Employer contendsthat only a plant-wide unit is appropriate.The Employer's production operations are divided into a foundryand an enamel shop.The foundry is separated from the enamel shopby what was originally an alleyway, but which is now covered by aroof.The main entrance, used, by all employees, is in the enamelshop, where the time clock, is located.The locker room, used by allemployees, is above the enamel shop.Access of foundry employeesto their department is by a rear stairway over the old alleyway.The principal issue in this proceeding concerns the exclusion of em-ployees in the enamel shop from the unit.The Employer contendsthat these employees should be included because of the- integration ofthe work and personnel in the two departments.The foundry employees consist principally of molders, patternmakers, core makers, grinders, cupola tenders, drillers and tappers,and laborers.The employees in the enamel shop are classified as 252DECISIONS OF NATIONAL LABOR RELATIONS BOARD0sprayers, pluggers, burners, and laborers.Each department operatesunder the supervision of a separate foreman, both of whom are re-sponsible to the plant manager.There is no interchange of skilledemployees between the foundry and the enamel shop.3Interchange of other employees between the foundry and the enamelshop has been limited in number, and, when made, such interchangesare usually in the nature of a permanent transfer, and the changesare made on the pay roll.The wages paid to employees in the foundryare generally higher than the pay received by workers in the enamelshop.Foundry employees have a separate card rack and separatepay-roll numbers from those in the enamel shop.In view of the fact that the foundry workers are a homogeneousgroup of employees functionally distinct from employees in the enamelshop, we believe that these employees may appropriately form a bar-gaining unit 4 apart from enamel shop employees.All parties agree that the maintenance employees should be excludedfrom a unit of foundry employees.These employees are not assignedto work in any particular department, but do work in both the foundryand the enamel shop.The maintenance foreman is under the directsupervision of the plant manager. Inasmuch as it appears that themaintenance employees are not peculiarly identified with the foundry,we shall exclude them from the unit.We find that all employees in the foundry at the Employer's MacoFoundry and Enameling Shop, including molders, pattern makers,core makers, grinders, cupola tenders, drillers and tappers, laborers,and the working leader,5 but excluding maintenance employees, allenamel shop employees, watchmen, truck drivers, clerical employees,and all supervisors, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Copper-Clad Malleable RangeCompany, St. Louis, Missouri, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of the'The molders and core makers do only their specialized workThe other foundryemployees are shifted from one type of work to another within the foundry, as workrequirements may necessitate.4The Board has frequently found that foundry employees constitute an appropriate unit.Matter ofMascotStoveCompany, 75 N.LR B 427;Matter of Johnson City Foundry &Machine Works,Inc, 75 NL R.B 475;Matter of Eclipse Lawn Mower Co.,73 N. L. R. B.258;Matterof C A.Dunham Company,74 N. L. R. B. 212.8 The parties agree,and we find,that the working leader in the foundry is not a supervisorwithin the meaning of Section 2(11) of the Act. COPPER-CLAD MALLEABLE RANGE COMPANY253Regional Director for the Fourteenth Region, and subject to Sections203.61 and 203.62, of National Labor Relations Board Rules and Regu-lations-Series 5, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been re-hired or reinstated prior to the date of the election, and also excludingemployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented by Local No. 10, Interna-tional Molders and Foundry Workers Union of North America, AFL, -for the purposes of collective bargaining.